DETAILED ACTION
1.	This action is responsive to the communication filed on July 25, 2019.  Claims 1-20 are pending.  At this time, claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,584,320 B1.  Although the conflicting claims are not identical, they are not patentably distinct from the two inventions have similar subject matter, especially relating to blinding function/techniques in elliptic curve cryptography to prevent channel attacks and/or protect cryptography keys in message signing.
Claim Objections
4.	Claims 1, 9, and 15 recites “an inverse value for the random blinding value added to a result of the scalar multiply operation”; and “generating a second part of the signature for the message based on an inverse of the selected random integer generated from a message-dependent value of the message and the first part of the signature”.  Are these inverse values different from one another?  Appropriate correction is required by the applicant.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts. This judicial exception is not integrated into a practical application because the generic mathematical functions do not add a meaningful limitation to the abstract idea because they amount to simply implementing particular mathematical operators to an obtained result. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more to the exception. 
Claim 1 recites obtaining a private key of a message signer to generate a signature for a message; selecting a random integer as an internal private key in a predefined range based on an order of an elliptic curve; computing an internal public key as a point on the elliptic curve using a scalar multiply operation based on (i) the internal private key blinded using a random blinding value, (ii) a base point of the elliptic curve, and (iii) an inverse value for the random blinding value added to a result of the scalar 
Dependent claims 2-8 depended on claim 1, thus they are rejected with the similar subject matter of claim 1.
Allowable Subject Matter
7.	Claims 1-20 would be allowable if Applicant would amend all the claims to overcome the above Claim Objections, 35 USC 101 rejection, and to overcome the above Double Patenting Rejection, a Terminal Disclaimer should be filed with the next amendment.
Information Disclosure Statement
8.	The information disclosure statement (IDS) filed on July 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Buckley; Michael Eoin et al. (US 20130246785 A1) discloses METHOD FOR SECURING MESSAGES (see Title).
b.	Brown; Daniel Richard L. (US 8766778 B2) discloses System and method for authenticating RFID tags (see Title).
c.	Little; Herbert Anthony et al. (US 8972738 B2) discloses Incorporating data into an ECDSA signature component (see Title).

e.	Parann-Nissany; Gilad et al. (US 20130247230 A1) discloses METHODS AND DEVICES FOR TRUSTED PROTOCOLS FOR A NON-SECURED, DISTRIBUTED ENVIRONMENT WITH APPLICATIONS TO VIRTUALIZATION AND CLOUD-COMPUTING SECURITY AND MANAGEMENT (see Title).
f.	Hubert; Gerardus Tarcisius Maria (US 8738927 B2) discloses Arrangement for and method of protecting a data processing device against an attack or analysis (see Title).
g.	Ibrahim; Mohammad K. (US 7961874 B2) discloses XZ-elliptic curve cryptography with secret key embedding (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
February 6, 2021